Exhibit 10.1 SEPARATION AGREEMENT This SEPARATION AGREEMENT (this “ Agreement ”) is entered into as of June 23, 2014, by and between First Bank of Georgia, a Georgia state-chartered bank (the “ Bank ”) and Remer Y. Brinson, III (the “ Officer ”), to become effective immediately following the closing of that certain Agreement and Plan of Merger (the “ Merger Agreement ”) dated on or about the date hereof by and between State Bank Financial Corporation (the “ Holding Company ”) and Georgia-Carolina Bancshares, Inc., the holding company for the Bank (“ Seller ”) The date of such Closing is referred to herein as the “ Effective Date. ” Capitalized terms used but not defined herein shall have the same meanings as in the Merger Agreement. W I T N E S S E T H : WHEREAS, the Holding Company and Seller have made and entered into the Merger Agreement, pursuant to which Seller will merge with and into the Holding Company and the Bank will become a wholly-owned subsidiary of the Holding Company; WHEREAS, a condition to the obligations of the Holding Company under the Merger Agreement is that the Officer terminate the Severance Protection Agreement between First Bank of Georgia and Officer dated September 4, 2000 (the “ Severance Protection Agreement ”) and waive the right to receive any severance payments that he would otherwise be entitled to receive under the Severance Protection Agreement (Officer shall still be entitled to receive such other benefits and vesting of equity awards to the extent set forth in the Merger Agreement); WHEREAS, the board of directors of the Bank has determined that it is in the best interests of the Bank and its shareholders to enter into this Agreement in order to assure that the Bank will have the continued dedication of the Officer after the Effective Date, notwithstanding the possibility, threat or occurrence of a Change of Control (as defined herein) of the Bank or the Holding Company; WHEREAS, in accordance with the foregoing, the Bank will make a severance payment to the Officer if the Officer’s employment is terminated by the Bank without Cause or by the Officer for Good Reason (as such terms are defined herein) following, or within six (6) months prior to, a Change in Control, all as specifically set forth in this Agreement; and WHEREAS, the Officer has determined that it is in the best interests of the Officer to enter into this Agreement. NOW, THEREFORE, in consideration of the premises, the promises hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by both parties, it is hereby agreed as follows: 1. CERTAIN DEFINITIONS . (a)
